Maxes, G. J.,
delivered the opinion of the court.
In the case of Jackson v. Dilworth, 39 Miss. 772, cited and approved in the cases of Clements v. Anderson, 46 Miss. 596, and Green v. State, 56 Miss. 774, it was held that one holding Tunica county scrip under the provisions of the act of March 18, 1852, could not locate lands in any county other than those named in the act. The bill in this case shows that this is just what was done. In view of the decisions which we have just cited, which have stood as the la,w of this state for so long, we do not deem any further discussion of the subject at all necessary. We may add, however, that neither the ordinances of the constitutional convention of 1890, nor chapter 11, p. 33, of the Acts of 1890, in any way affect the decisions above quoted, or the decision now made in this case. It is not pretended in the bill that the appellants were in a situation to avail themselves of the provisions of chapter 11 of the Acts of 1890, when they could have done so; nor is it shown that they ever made any attempt to comply with its provisions. In other words, as is very aptly put by counsel for appellee: “After almost fifty-seven years since the void location and patent of the ancestor of appellants, they seek to galvanize into life the worthless and defunct claim, without any other support for that claim than a worthless act of the legislature of 1890, never complied with by them, and an equally worthless ordinance of the constitutional convention of 1890', which did no more than disclaim any title on the part of the state, and did not attempt to confer any right whatever. Surely an act of the legislature, not complied with, and an ordinance, purely negative in terms, effected no change in the condition of the title claimed under a void location and patent. ’ ’
Since the chancellor took this view of it, sustaining the demurrer and dismissing the appeal, the decree is affirmed. Affirmed.